925 F.2d 488
61 Fair Empl.Prac.Cas.  1288, 288 U.S.App.D.C. 257
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joan BRERETON, et al., Appellants,v.COMMUNICATIONS SATELLITE CORPORATION.
No. 90-7074.
United States Court of Appeals, District of Columbia Circuit.
Jan. 4, 1991.

Before WALD, Chief Judge, and MIKVA and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to this court's order to show cause, filed October 12, 1990, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED, on the court's own motion, that this appeal be dismissed for lack of appellate jurisdiction.  Absent proper certification by the district court, the order of partial dismissal, filed April 17, 1990, is not a final judgment.  See Fed.R.Civ.P. 54(b).  Appellants have not alleged, let alone demonstrated, either the potential serious harm or lack of adequate review upon final judgment necessary to render the order appealable under 28 U.S.C. Sec. 1292(a)(1).    See Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981) (quoting Baltimore Contractors, Inc. v. Bodinger, 348 U.S. 176, 181 (1955)).  Nor does the order "fall within that small class which finally determine claims of right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated."    Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 546 (1949).  Far from being "separable from, and collateral to the rights asserted in the action," id., however, the claims dismissed by the order on appeal clearly asserted those rights.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.